      Case 2:19-cv-04339-DLR Document 177 Filed 04/23/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kellye Evans,                                     No. CV-19-04339-PHX-DLR
10                   Plaintiff,                        ORDER
11   v.
12   Scribe One Limited LLC, et al.,
13                   Defendants.
14
15
16          The Court previously issued an order granting Plaintiff Kellye Evans’ motion under

17   Federal Rule of Civil Procedure 4(d)(2) for an award of costs and fees associated with
18   serving Defendant Bruce Tizes, contingent upon Evans submitting an itemization of those

19   fees and costs (which she has since done). (Docs. 159, 164.) Tizes later filed a motion for

20   reconsideration, along with objections to Evans’ itemized accounting. (Doc. 162, 168.)
21   The Court ordered Evans to file a response to Tizes’ motion for reconsideration, which she
22   has done. (Docs. 163, 166.) Despite the Court’s explicit order that “[n]o reply may be

23   filed” (Doc. 163), Tizes filed a reply to Evans’ response to the motion for reconsideration

24   (Doc. 169), which Evans has moved to strike (Doc. 170). Evans also filed a reply to Tizes’

25   objections to her itemized accounting. (Doc. 175.)

26          Evans’ motion to strike will be granted. Tizes’ reply is unauthorized and violates
27   this Court’s explicit order and Local Rule of Civil Procedure 7.2(g) (“No response to a
28   motion for reconsideration and no reply to the response may be filed unless otherwise
      Case 2:19-cv-04339-DLR Document 177 Filed 04/23/20 Page 2 of 3



 1   ordered by the Court[.]”).
 2          Tizes’ motion for reconsideration will be denied. If a motion for reconsideration is
 3   based “on new matters being brought the Court’s attention for the first time,” LRCiv 7.2(g)
 4   requires the movant to “point out with specificity . . . the reasons they were not presented
 5   to the Court earlier[.]” If the movant fails to do so, the Court may deny the motion. Here,
 6   Tizes’ motion for reconsideration is based on a host of perceived defects in the waiver of
 7   service form Evans sent him that were not raised in Tizes’ original response in opposition
 8   to Evans’ motion for service-related fees and costs. Nowhere in Tizes’ motion for
 9   reconsideration does he explain why these issues could not have been presented to the
10   Court earlier.
11          Instead, Tizes claims that he pointed out these defects in lines 7-12 of his original
12   response. (Doc. 162 at 1.) Not so. Lines 7-12 of Tizes’ original response state:
13                    After the sole service attempt noted above, Plaintiff sent a
                      procedurally defective service waiver request to Defendant via
14                    email. Fed. R. Civ. P. 4(d)(1) and Ariz. R. Civ. P. 4.2 both
                      require that a request to waive service must be:
15
                      1) accompanied by 2 copies of the waiver form . . . and a
16                    prepaid means for returning the form; and
17                    2) be sent by first-class mail or other reliable means.
18
     (Doc. 38 at 2.) The only reasonable interpretation of this passage is that Tizes believed
19
     Evans’ service waiver request was defective for two procedural reasons: (1) it was not
20
     accompanied by 2 copies of the waiver form and a prepaid means for returning the form
21
     and (2) it was not sent by first-class mail or other reliable means. The Court addressed
22
     these arguments in its prior order. Nowhere in his original response did Tizes raise or
23
     develop the arguments he now brings, which largely concern the substance of the waiver
24
     request, as opposed to the procedure for serving it. The Court will not endlessly relitigate
25
     every order issued in this case, particularly when relevant arguments could and should have
26
     been raised earlier. (See, e.g., Doc. 142 at 2 (“A motion for reconsideration is not an
27
     opportunity to take a mulligan, and the Court did not err (manifestly or otherwise) by not
28
     considering arguments and authorities not before it.”).) The motion for reconsideration is

                                                    -2-
      Case 2:19-cv-04339-DLR Document 177 Filed 04/23/20 Page 3 of 3



 1   denied.
 2          Moving on to the size of the fee award, the Court may award Evans the expenses
 3   she incurred after the waiver of service request either expired or was rejected, along with
 4   reasonable expenses incurred in bringing a motion to collect those fees. Fed. R. Civ. P.
 5   4(d)(2); Wright & Miller, § 1092.1. Evans asked Tizes to waive service on May 30, 2019.
 6   Accordingly, Tizes objects to fees incurred prior to June 30, 2019, when that waiver request
 7   would have expired. Tizes also objects to certain fee entries from after June 30 as
 8   insufficiently related to Evans’ service efforts.
 9          Having reviewed Evans’ fee itemization, Tizes’ objections, and Evans’ reply, the
10   Court will overrule Tizes’ objections to the post-June 30 fees. Those fees are sufficiently
11   related to Evans’ efforts to serve Tizes. The Court will sustain Tizes’ objections to fees
12   incurred prior to June 30 because the Court cannot confidently determine when Tizes
13   definitively refused Evans’ request to waive service. Evans has identified this date as June
14   14, 2019 in some places (Doc. 175 at 3) and June 18, 2019 in others (Docs. 48 at 3, 166-1
15   at 6). Given this uncertainty, the Court will resolve doubts in favor of Tizes and discount
16   fees incurred prior to June 30, 2019, the date the service waiver request ordinarily would
17   have expired absent a clear rejection. Accordingly,
18          IT IS ORDERED as follows:
19          1. Evans’ motion to strike (Doc. 170) is GRANTED. Doc. 169 is stricken from
20             the record.
21          2. Tizes’ motion for reconsideration (Doc. 162) is DENIED.
22          3. Evans’ is awarded $3,036.25 pursuant to Fed. R. Civ. P. 4(d)(2).
23          Dated this 23rd day of April, 2020.
24
25
26                                                  Douglas L. Rayes
                                                    United States District Judge
27
28


                                                  -3-
